779 F.2d 52
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL REEDER, Plaintiff-Appellant,v.JOHN C. STAMATAKOS, DEPUTY CLERK MCP; SAMMY GOBLE; ALLEN P.ADLER, Defendants-Appellees.
85-3200
United States Court of Appeals, Sixth Circuit.
10/24/85
AFFIRMED
S.D.Ohio
ORDER

1
BEFORE:  ENGEL and KENNEDY, Circuit Judges, and COOK, District Judge*.


2
The defendants move to dismiss this appeal for lack of jurisdiction.  Reeder moves for counsel and for coram nobis relief or bail on appeal from the district court's order denying a motion to reconsider in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and Reeder's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The defendants' motion to dismiss argues that Reeder's notice of appeal was filed untimely.  We construe Reeder's motion for reconsideration as a motion for relief from judgment under Rule 60(b), Federal Rules of Civil Procedure.  Therefore, the notice of appeal is timely and is from an appealable order.  Peake v. First National Bank, 717 F.2d 1016, 1020 (6th Cir. 1983).


4
Concerning the merits of the case, the district court initially dismissed Reeder's complaint because it was a repetition of arguments contained in a motion to reconsider that had previously been denied in another case.  We have obtained copies of the documents from the other case and conclude that the district court was correct to dismiss Reeder's complaint.


5
Concerning Reeder's motion for reconsideration, the standard on appeal is abuse of discretion.  Peake, supra.  Because the motion for reconsideration merely repeats Reeder's prior arguments, the district court did not abuse its discretion when it denied the motion.


6
The motions to dismiss, for counsel, and for coram nobis relief or bail are denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation